Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Date: 23/07/2009 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: DYNAMOTIVE ENERGY SYSTEMS CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 17/08/2009 Record Date for Voting (if applicable) : 17/08/2009 Meeting Date : 17/09/2009 1500 - 1055 West Georgia St Meeting Location (if available) : Vancouver, BC V6E 4N7 Voting Security Details: Description CUSIP Number ISIN COMMON CA2679241083 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for DYNAMOTIVE ENERGY SYSTEMS CORPORATION
